TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00488-CV


                          In re Panther Creek Transportation, Inc.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed an unopposed motion to dismiss its petition for writ of

mandamus, informing the Court that the parties have reached a Rule 11 agreement regarding the

discovery that was the subject of the mandamus petition. Accordingly, we grant the motion and

dismiss as moot the petition for writ of mandamus.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: October 7, 2021